THIRD DIVISION
                          ELLINGTON, P. J.,
         BETHEL, J., and SENIOR APPELLATE JUDGE PHIPPS

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                      April 2, 2018




In the Court of Appeals of Georgia
 A18A0737. GEORGIA FARM BUREAU MUTUAL INSURANCE
     COMPANY v. CLAXTON et al.

      BETHEL, Judge.

      Georgia Farm Bureau Mutual Insurance Company (“Georgia Farm Bureau”)

brings this interlocutory appeal from the trial court’s denial of its motions for

summary judgment in a declaratory judgment action it filed against Dena Claxton and

Carl Lowery. Claxton and Lowery, both of whom hold insurance policies issued by

Georgia Farm Bureau, were involved in a motor vehicle accident and sought coverage

under their respective policies. Georgia Farm Bureau sought declaratory relief,

claiming that there is no coverage available to Lowery and Claxton under their

respective policies given the circumstances of the accident. Georgia Farm Bureau

moved for summary judgment as to its coverage obligations on both claims, which
the trial court denied. For the reasons set forth below, we affirm in part and reverse

in part.

       Summary judgment is proper if the pleadings, depositions, answers to
       interrogatories, and admissions on file, together with the affidavits, if
       any, show that there is no genuine issue as to any material fact and that
       the moving party is entitled to a judgment as a matter of law[.] Summary
       judgments enjoy no presumption of correctness on appeal, and an
       appellate court must satisfy itself de novo that the requirements of
       OCGA § 9–11–56 (c) have been met. In our de novo review of the grant
       of a motion for summary judgment, we must view the evidence, and all
       reasonable inferences drawn therefrom, in the light most favorable to the
       nonmovant.


Cowart v. Widener, 287 Ga. 622, 623-24 (1) (a) (697 SE2d 779) (2010) (citations and

punctuation omitted); OCGA § 9-11-56 (c).

       So viewed, the largely undisputed record before us reflects that Lowery was

operating a mule-drawn carriage in a Christmas parade organized by the City of

McRae. Claxton was riding in the carriage. After the parade had ended, Lowery and

Claxton were riding the carriage back to Lowery’s motor vehicle when the carriage

was struck in the rear by a motor vehicle operated by a third party, resulting in

injuries to Claxton.



                                          2
      In his deposition, Lowery stated that the carriage he was driving was designed

to be pulled by one horse or mule. He further stated that the carriage was designed to

only be pulled by an animal and could not be hooked up to a motor vehicle. The

carriage was being pulled by a mule during the parade and at the time of the accident.

Lowery did not charge Claxton a fee to ride in the carriage.

      Following the accident, Claxton filed suit against Lowery.1 In that action,

which is separate from this case, she sought damages from Lowery arising out of the

accident.

      Lowery holds a liability insurance policy with Georgia Farm Bureau, which he

claims covers any liability he may have for Claxton’s injuries. In the same action,

Claxton also claims that two uninsured motorist (“UM”) policies she holds with

Georgia Farm Bureau also provide coverage for her injuries arising from the accident.

      The liability policy issued to Lowery contains an exclusion that Georgia Farm

Bureau claims shields it from liability under the insurance contract. The exclusion

provides that the policy “does not apply to . . . [t]he use of any livestock or other

animal, with or without an accessory vehicle, for providing rides to any person for a

      1
        The complaint for the underlying action between Lowery and Claxton does
not appear in the record before us. However, the record reflects that further action in
that case has been stayed pending the outcome of this case.

                                          3
fee or in connection with or during a fair, charitable function, or similar type of

event[.]” The policy defines “livestock” to include mules.

      The UM policies issued to Claxton define “uninsured motor vehicle” to mean

a “land motor vehicle or trailer of any type.” The policy defines “trailer” to mean a

“vehicle designed to be pulled by a . . . [p]rivate passenger auto [or] [p]ickup or van.”

      In its declaratory judgment action, Georgia Farm Bureau filed a motion for

summary judgment, seeking a declaration (a) that the livestock exclusion in Lowery’s

policy applied and (b) that the carriage which Claxton was riding in was not an

uninsured motor vehicle under the terms of Claxton’s UM policies. The trial court

denied the motion as to both issues. Georgia Farm Bureau sought a certificate of

immediate review, which the trial court issued. It then filed an application for

interlocutory review, which this Court granted. This appeal followed.

      1. Georgia Farm Bureau first argues that the trial court erred by denying its

motion for summary judgment with regard to its claim that the exclusion for livestock

in Lowery’s policy applies and that Georgia Farm Bureau has no liability to him

under his policy. We agree with the trial court that summary judgment is not

appropriate on this issue, but not for the reasons stated by the trial court.



                                           4
      The trial court’s order focused specifically on the phrase “for a fee,”

determining that because neither Claxton or any other party had paid Lowery a fee to

drive the carriage the exclusion did not apply. The trial court’s order states that the

policy excludes coverage where the insured provides rides “for a fee in connection

with or during a fair, charitable function or similar type of event.” However, the trial

court’s order misstates this clause in the policy by omitting the word “or.” The actual

terms of the policy provide an exclusion where the insured provides rides “for a fee

or in connection with or during a fair, charitable function or similar type of event.”

(emphasis supplied) The trial court’s omission of this small but critical word caused

it to err in denying summary judgment on these grounds.

      However, even considering all the words in the language of the exclusionary

clause, summary judgment on this claim is not appropriate because there is a genuine

issue of fact as to whether the parade at which the accident occurred is a “similar type

of event” to a fair or charitable function and whether, because the parade had

concluded at the time of the accident, Lowery was providing a ride to Claxton in the

carriage “in connection with” the event. It is undisputed that Claxton was utilizing a

mule to draw the carriage at all relevant times, including during the parade and as he

and Claxton were returning to Lowery’s vehicle at the time of the accident. However,

                                           5
it remains disputed whether the parade constitutes a “fair, charitable function, or

similar type of event.” Although Georgia Farm Bureau argues valiantly that the

Christmas parade was within the broad range of activities encompassed by the words

“similar type of event,” we disagree that those words are susceptible to only that

meaning.

      In support of its argument, Georgia Farm Bureau cites a federal decision from

Kentucky in which an exclusion involving the term “event” was found to apply. See

Estate of Clem v. W. Heritage Ins. Co., No. 04-274-KSF, 2005 WL 6114321 at *4

(E.D.Ky. 2005). In that case, the provision excluded coverage for bodily injuries

arising from “any contest, demonstration, event, exhibition, race or show.” Id. The

language construed in the Kentucky case and the language of the exclusionary clause

before us in this case are plainly distinguishable, as the words “similar type of”

modify the word “event” in the exclusion before us, while “event” stands alone and

unlimited in the Kentucky case. While the exclusionary language in the Kentucky

case is broad and expansive, seemingly excluding liability arising from participation

in virtually any type of “event,” in this case, we must go a step further. The inclusion

of the words “similar type” require analysis of whether the Christmas parade

(following which the accident here occurred) is similar to a fair or charitable function.

                                           6
      “The construction of an insurance contract is a matter of law for the court.

When an exclusion is unambiguous and capable of but one reasonable construction,

the trial court must expound the contract as made by the parties.” See Barnes v.

Greater Ga. Life Ins. Co., 243 Ga. App. 149, 150 (1) (530 SE2d 748) (2000)

(citations omitted). “A word or phrase is ambiguous when it is of uncertain meaning

and may be fairly understood in more ways than one.” Id. at 150 (1) (citation

omitted).

      Here, although numerous terms are supplied with definitions in Lowery’s

insurance contract, the word “similar” is undefined. We must therefore consider the

meaning of that term as it is usually and commonly employed. See Claussen v. Aetna

Cas. & Sur. Co., 259 Ga. 333, 334 (1) (380 SE2d 686) (1989). Merriam-Webster

Dictionary defines “similar” variously to mean “having characteristics in common”

and “alike in substance or essentials.”2 Whether one thing is similar to another thing

is necessarily a multi-faceted, qualitative, and subjective determination, and it is no

less so in determining whether the parade at issue here is similar to a fair or charitable




      2
            S e e    M e r r i a m - W e b s t e r ,             S i m i l a r ,
https://www.merriam-webster.com/dictionary/similar (last visited March 13, 2018).

                                            7
function.3 In brief, whether something is similar to something else is almost

inherently ambiguous.

       Because “[a]ny ambiguities in the contract are strictly construed against the

insurer as drafter of the document [and] any exclusion from coverage sought to be

invoked by the insurer is likewise strictly construed,”4 we cannot say that, as a matter

of law, the Christmas parade was an event similar to a fair or charitable function.

Thus, this issue is not ripe for summary adjudication.

       Likewise, whether Lowery was providing a ride in connection with the event

at the time of the accident is also a question of fact. The record reflects that the parade

had ended at the time of the accident and that Lowery and Claxton were riding the

carriage back to Lowery’s vehicle. As with the determination of whether the parade

constitutes a “similar type of event” contemplated by the insurance policy, whether




       3
        Depositions given by Lowery and Claxton do provide some evidence that is
relevant to this issue. Both were asked about which entity or entities organized the
parade, whether there was an entry fee, and whether the parade was associated with
any other type of festivities, including booths or concessions. However, whether the
circumstances surrounding the parade make it an event similar to a fair or charitable
function is a matter subject to honest debate which is best resolved at trial.
       4
      Boardman Petroleum, Inc. v. Federated Mut. Ins. Co., 269 Ga. 326, 328 (498
SE2d 492) (1998) (citation omitted).

                                            8
Lowery’s act of driving back to his vehicle was taken in connection with the parade

is a question of fact for a jury to resolve.

      In light of the foregoing, summary adjudication of Georgia Farm Bureau’s

claim in regard to Lowery’s policy is not appropriate. We therefore affirm the trial

court’s denial of Georgia Farm Bureau’s motion for summary judgment in regard to

its coverage obligations under Lowery’s policy.

      2. Georgia Farm Bureau next argues that the trial court erred in denying its

motion for summary judgment in regard to its coverage obligations under Claxton’s

UM policies. Here, the record before us makes clear that the carriage Claxton was

riding in was not a motor vehicle under the terms of her UM policy. The policies

define an “uninsured motor vehicle” as a “land motor vehicle or trailer of any type.”

The parties seemingly agree that the carriage was not a land motor vehicle. The policy

defines “trailer” to mean a “vehicle designed to be pulled by a . . . [p]rivate passenger

auto [or] [p]ickup or van.”

       Claxton and Lowery argue that the inclusion of the words “of any type” after

“trailer” suggest that the policy is meant to give the most expansive application

possible to the term “trailer.” However, the definition of the term “trailer” in the UM

policies sets a clear outer boundary relevant to the issues in this case: in order to

                                               9
qualify as a trailer that can be considered an uninsured motor vehicle, the vehicle

must be designed in such a way that it can be pulled by private passenger autos,

pickups, or vans.

      The undisputed testimony in the record shows that the carriage Claxton was

riding in was designed only to be drawn by an animal and that it specifically could

not be attached to or pulled by a motor vehicle. Thus, there is no genuine issue of fact

as to whether the carriage constituted a trailer under the terms of Claxton’s UM

policies, and summary judgment was improperly denied by the trial court as to

Georgia Farm Bureau’s coverage obligations under those policies. See Mason v.

Allstate Ins. Co., 298 Ga. App. 308, 310 (1) (a) (680 SE2d 168) (2009) (“When an

exclusion is unambiguous and capable of but one reasonable construction, the trial

court must expound the contract as made by the parties.” (citation omitted)). We

therefore reverse the trial court’s denial of summary judgment on this issue.

      Judgment affirmed in part and reversed in part. Ellington, P. J., and Senior

Appellate Judge Herbert E. Phipps, J., concur.




                                          10